October 27, 2006


Mr. Robert Lee Galloway
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, TX 77002-4499

Mr. David O. Gonzalez
Law Offices of Baldemar Gutierrez
700 E. Third Street
Alice, TX 78332

Mr. John Blaise Gsanger
The Edwards Law Firm, L.L.P.
P.O. Box 480
Corpus Christi, TX 78403-0480
Mr. Sean E. Breen
Herman Howry & Breen, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408

Mr. Glenn M. Boudreaux
Boudreaux Leonard & Hammond, P.C.
909 Fannin, Suite 2350
Houston, TX 77010

RE:   Case Number:  03-0526
      Court of Appeals Number:  13-00-00386-CV
      Trial Court Number:  97-2556-D

Style:      MACK TRUCKS, INC.
      v.
      ELIZABETH TAMEZ, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|